Citation Nr: 1509129	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-11 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for major depressive disorder.

2. Entitlement to an effective date earlier than April 14, 2010, for the grant of service connection for major depressive disorder.



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from October 1983 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for major depressive disorder, claimed as chronic adjustment disorder, and assigned a 30 percent disability rating, effective from April 14, 2010.  

In August 2014, the Veteran testified at a videoconference hearing, at the RO, before the undersigned Veterans Law Judge.

The claim for an earlier effective date for the grant of service connection for major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's formal claim for service connection for chronic adjustment disorder, was received on April 14, 2010; there is nothing in the record received prior to that date which could be construed as an informal claim for service connection for major depressive disorder, chronic adjustment disorder, or other psychiatric disorder.



CONCLUSION OF LAW

An effective date earlier than April 14, 2010, for the grant of service connection for major depressive disorder is denied.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id.  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Neither the Veteran (appellant) nor his representative have advanced any such arguments.  The provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case if the disagreement is not resolved.  In that regard, the Veteran has received a statement of the case dated in March 2013 discussing the downstream effective date element of this claim, citing the applicable statutes and regulations, and discussing the reasons and bases for assigning the initial effective date for his service-connected major depressive disorder.  Moreover, it is the Veteran, not VA, who has the evidentiary burden of proof of showing there is a VCAA notice error in timing or content and that the error is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, supra.  The Board notes that there has been no such allegation in this case.

The Board also notes that the Veteran was provided an opportunity to set forth his contentions during a hearing.  During the August 2014 hearing, the undersigned Veterans Law Judge described the issue on appeal and solicited information regarding the basis for the Veteran's claim.  The Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, VA has obtained service records, VA outpatient treatment records, and a VA examination report.

The Board concludes that all the available records and medical evidence have been obtained in order to make a determination as to this claim.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of this claim.

II. Factual Background and Analysis

The Veteran contends he should be entitled to an effective date earlier than April 14, 2010, for the grant of service connection for major depressive disorder.  The record reflects that by September 2010 rating decision, the RO granted service connection for major depressive disorder, and assigned an effective date of April 14, 2010, as this is the date his claim for service connection was received.

Generally, the effective date of an award based on an original claim for disability compensation shall be the day following separation from service or date entitlement arose, if the claim is received within one year after separation service; otherwise, the effective date of the award will be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A claim that specifically identifies the benefit sought must be filed in order to obtain such benefit.  38 U.S.C.A. § 5101(a); see Mitscher v. West, 13 Vet. App. 123, 127 (1999).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  

The record reflects that the Veteran initially filed a claim for service connection for chronic adjustment disorder in April 2010.  Thus, the claim was not received within one year after his separation from service in January 1990.  Accordingly, the effective date of the grant of service connection will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400.  

Turning to the question of whether in this case the Veteran submitted an informal claim for service connection for chronic adjustment disorder or other psychiatric disorder prior to that date, the Board finds that he did not, under either § 3.155 or § 3.157.  While the Veteran has indicated he should be entitled to an earlier effective date because he was diagnosed with and treated for a psychiatric disorder in service, review of the record shows that no communication was ever filed prior to April 2010 indicating his intent to apply for service connection for chronic adjustment disorder, major depressive disorder, or other psychiatric disorder.  38 C.F.R. § 3.155.  Because service connection for a major depressive disorder had not been granted prior to April 2010, "the mere receipt of medical records [prior to that date] cannot be construed as an informal claim [under § 3.157]."  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Further, the mere existence of a disability does not constitute a claim of service connection for such disability. VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32 (1998).  

Finally, the Board notes that although service treatment records (STRs) show that the Veteran was diagnosed with adjustment disorder with mixed emotional features entitlement, and that on his separation examination in January 1990, it was a history of situational stress was noted, as well as frequent trouble sleeping with depression and anxiety, the record reflects that entitlement to service connection for major depressive disorder did not arise until July 2010, when the VA examiner opined that the Veteran's current depression symptoms were related to the events in service which led to his discharge.  As noted above, the effective date of the award will be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400.  Thus, an effective date earlier than April 14, 2010, for service connection for major depressive disorder, is not warranted.


ORDER

An effective date earlier than April 14, 2010, for the grant of service connection for major depressive disorder, is denied.


REMAND

The Veteran contends he should be entitled to an initial rating in excess of 30 percent for his major depressive disorder.  The record reflects that his most recent VA examination was in July 2010, however, in August 2014, he testified that his major depressive disorder symptoms had worsened since this last VA examination.  A new VA examination is therefore warranted.  See 38 C.F.R. § 3.159 (2011); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  Further, as the Veteran also testified he received recent treatment from a psychiatrist at the Nashville VA medical center (VAMC), attempts should be made to obtain any recent VA treatment records, related to his major depressive disorder.

Accordingly, the case is REMANDED for the following action:

1. With any assistance needed from the Veteran, obtain copies of any recent VA and/or private treatment for his major depressive disorder. This should specifically include treatment records from the Nashville VAMC dated from April 2010 to the present.  Negative replies should be requested 

2. Schedule the Veteran for a VA examination to determine the current severity of his service-connected major depressive disorder.  The claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner must describe the nature and severity of all symptoms of the Veteran's major depressive disorder and any other current psychiatric disorder.  The examiner should also comment on the impact of the Veteran's psychiatric disorder on his ability to function both occupationally and socially.  The examiner must explain the rationale for all opinions given.  If any requested opinions cannot be made without resort to mere speculation, the examiner should so state and explain why.
 
3. Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


